Citation Nr: 0430484	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-10 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the appellant had 
qualifying service to establish basic legal entitlement to VA 
benefits.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The claimant/appellant alleges service during WWII.  This 
matter is before the Board of Veterans' Appeals (Board) from 
a November 2001 determination by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2002, the appellant testified at a Decision Review Officer 
hearing; a transcript of that hearing is of record. 

Although the RO apparently found that new and material 
evidence had been received, reopened the claim, and denied it 
on the merits, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.	  In April 1997, the RO advised the appellant that new and 
material evidence had not been received to reopen a claim 
seeking to establish basic eligibility for VA benefits (which 
had been denied because he lacked qualifying service); he was 
also notified of his appellate rights, but did not appeal 
that determination. 

2.  Evidence added to the record since the April 1997 denial 
is cumulative or redundant and also does not bear directly 
and substantially on the specific matter under consideration; 
it is not so significant that it must be considered to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish basic eligibility for VA benefits may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board finds that the Veterans Claims Assistance Act 
(VCAA) does not apply in the instant case.  The only issue 
before the Board is whether the claimant had qualifying 
service for VA benefits. The record includes a service 
department certification of nonservice.  Because how 
qualifying service may be established is outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
Court has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

II.	Factual Basis, Criteria, and Analysis

An unappealed April 1997 RO decision letter advised the 
appellant that new and material evidence had not been 
received to reopen his claim seeking basic eligibility for VA 
benefits (which was previously denied because the service 
department had certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  He was advised of his appellate rights.  He did not 
appeal that determination, and it became final.   38 U.S.C.A. 
§ 7105.   

VA must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for petitions to reopen filed on or after 
August 29, 2001, and does not apply here, as the instant 
petition to reopen was filed prior to that date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in April 1997 included an Affidavit for 
Philippine Army Personnel, an October 1946 enlistment record, 
a July 1948 enlistment examination, several affidavits from 
comrade, and a March 1995 recertification from the United 
States service department that indicated that there was no 
change in the prior negative certification in April 1972.  
Service department findings are "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski,  2 Vet. App. 530, 532 (1992).  

April 1995 and June 1995 decision letters informed the 
appellant that service department certifications of service 
are binding on VA, and there is no authority to amend or 
alter a prior determination that he did not have qualifying 
service for VA benefits unless new information was provided 
that would warrant recertification of service.  He did not 
appeal those determinations, and they became final. 
38 U.S.C.A. § 7105.  In July 1996 the RO continued to deny 
his basic eligibility to VA benefits, finding that no new 
identifying information had been submitted that would warrant 
a request for recertification of military service.  He did 
not appeal that determination, and it also became final. 
38 U.S.C.A. § 7105.  

Evidence received since the April 1997 letter decision 
includes many affidavits from the appellant's comrades, all 
cumulative or redundant.  In an April 2001 statement, the 
appellant indicated that he had served under a different 
surname than was previously provided.  An October 2001 
recertification from the United States service department 
indicated that he did not have recognized service under the 
new surname provided.  As service department certifications 
of service are binding on VA, there is no additional evidence 
for the veteran to provide.  See Duro, supra.  

Essentially, the additional evidence received includes copies 
of documents previously of record, a photocopy of an article 
about benefits awarded in an unrelated case, various 
statements by the veteran, and private treatment records.  
None of the additional evidence received pertains to the 
previously unestablished threshold requirement for the 
benefit sought, i.e. recognized service.  Therefore, none of 
the additional evidence received bears directly on the matter 
at hand.  Hence, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and is not new and material.  Accordingly, the claim may not 
be reopened. 


ORDER

The appeal to reopen a claim for basic eligibility for VA 
benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



